The defendant was indicted, tried, and convicted for unlawfully possessing prohibited liquors. On this appeal the only insistence of error is that the state failed to meet the required burden of proof. Upon the trial of the case no exceptions were reserved, and the evidence was without conflict, as only two witnesses were examined by the state, and no testimony was offered by the defendant. The two state witnesses testified to sufficient facts to warrant the verdict and sustain the judgment, if their testimony was worthy of belief, and nothing appears to the contrary. The insistence of error by counsel for appellant cannot be sustained. Let the judgment of conviction appealed from stand affirmed. Affirmed.